65 Wash. 2d 952 (1965)
400 P.2d 319
OCEAN VIEW LAND, INC., Appellant,
v.
W.H. WINEBERG et al., Respondents.[*]
No. 37288.
The Supreme Court of Washington, Department One.
March 18, 1965.
Charles B. Welsh and Brodie, Fristoe, & Taylor, for appellant.
Stark & Wieland and Donald Simpson, for respondent Pacific Properties, Inc.
PER CURIAM:
The issue in this case is: Did the plaintiff prove an oral agreement of partnership or joint venture between the parties to this action?
The trial court found that the plaintiff had failed to sustain the burden of proving by a "preponderance of the evidence" that such an agreement had been concluded. We agree with the trial court in its decision.
The appellant (plaintiff) now vigorously contends that the evidence proving an agreement of partnership was overwhelming. The respondents, on the other hand, urgently insist that the evidence was in sharp conflict.
We have made a thorough and searching examination of the testimony and of all the exhibits introduced in this case. We find that the evidence is conflicting in many vital particulars. Some of it is incomplete and unconvincing. Parts of it might be called upon to support the position of either party. The resulting confusion is such that the appellant and the respondents are now diametrically opposed even as to the purport and significance of written exhibits in apparent conflict with some of the testimony.
This court adheres to the firmly established rule that we will not retry factual disputes upon appeal where the findings are sustained by substantial evidence. Dodd v. Polack, 63 Wn. (2d) 828, 389 P. (2d) 289; Wells & Wade Hardware, Inc. v. Wenatchee, 64 Wn. (2d) 103, *953 390 P. (2d) 701; Morris v. Rosenberg, 64 Wn. (2d) 404, 391 P. (2d) 975; Boise Cascade Corp. v. Pence, 64 Wn. (2d) 798, 394 P. (2d) 359.
We are satisfied that there was substantial evidence in the present case to support the findings of the trial court.
The judgment is affirmed.
NOTES
[*]  Reported in 400 P. (2d) 319.